NOTE: This order is nonprecedential.


  Wniteb ~tates (!Court of §ppeaIs
      for tbe jfeberaI (!Circuit

               SHIRLEY J. BLEDSOE,
                    Petitioner,
                           v.
     MERIT SYSTEMS PROTECTION BOARD,
                Respondent,
                          and
        UNITED STATES POSTAL SERVICE,
                  Intervenor.


                       2011-3054


   Petition for review of the Merit Systems Protection
Board in case no. CH0353100935-I-1.


                     ON MOTION


                       ORDER
    Upon consideration of the motions to reform the offi-
cial caption to designate the Merit Systems Protection
Board as the respondent and to permit the United States
Postal Service to intervene,
   IT Is ORDERED THAT:
BLEDSOE v. MSPB                                              2
    (1) The motions are granted. The revised official cap-
tion is reflected above.
    (2) The respondent and intervenor should calculate
their brief due dates from the date of filing ofthis order.
                                   FOR THE COURT


  APR 06 2011                       /s/ Jan Horbaly
       Date                        Jan Horbaly
                                   Clerk
cc: Shirley J. Bledsoe
    Carrie A. Dunsmore, Esq.
    Calvin Morrow, Esq.
                                                    FILED
s20                                        '.S. COURT OFAPP£ALS FOil
                                             THE FEDERAl. CIRCUIT

                                                APR 06 ZOI1